[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                             Aug. 13, 2009
                              No. 08-14198                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                   D. C. Docket No. 07-00053-CR-J-32HTS

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

ANTHONY TYRONE GOOCH,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                              (August 13, 2009)

Before HULL, PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:

     Anthony Gooch appeals his 180-month sentence for possession of a firearm
by a convicted felon. He received an enhanced sentence under the Armed Career

Criminal Act (“ACCA”), 18 U.S.C. § 924(e), on the basis that his prior offense of

lewd or lascivious conduct under Fla. Stat. § 800.04(6) was a violent felony.

      Gooch first argues that his state conviction was not a crime of violence

under either the “elements” clause of § 924(e)(2)(B)(i) or the “residual” clause of

§ 924(e)(2)(B)(ii). First, Gooch argues that his conviction was not a crime of

violence under § 924(e)(2)(B)(i) because Ramsey v. INS, 55 F.3d 580 (11th Cir.

1995), held that a violation of § 800.04 could be committed without physical force.

In the alternative, Gooch argues that his conviction did not satisfy

§ 924(e)(2)(B)(ii) simply because it presented a serious potential risk of physical

injury to another. Specifically, Gooch argues that this Court’s decision in United

States v. Rutherford, 175 F.3d 899 (11th Cir. 1999), was superceded by United

States v. Begay, __ U.S. __, 128 S. Ct. 1581, 170 L. Ed. 2d 490 (2008), which held

that a predicate offense no longer qualifies as a violent felony simply because it

involves conduct that presents a serious potential risk of physical injury to another.

Gooch contends that his conviction fails to meet § 924(e)(2)(B)(ii) because it is not

“roughly similar, in kind, as well as in degree of risk posed” to the types of crimes

listed as examples of qualifying felonies in § 924(e)(2)(B)(ii), namely burglary,

arson, extortion, and crimes involving the use of explosives. Gooch argues that his



                                           2
conviction is analogous to the DUI conviction at issue in Begay because

§ 800.04(6) imposes strict liability insofar as (1) the touching need not be against

the will of the victim, (2) the perpetrator’s ignorance of the victim’s age is not a

defense to prosecution, and (3) he did not need to have criminal intent to violate

the statute. Further, his conviction was not roughly similar in degree of risk to the

crimes posed in the Begay examples.

      We review de novo whether a conviction is a “violent felony” under the

ACCA. United States v. James, 430 F.3d 1150, 1153 (11th Cir. 2005). We may

affirm a criminal conviction based on any grounds supported in the record. United

States v. Mejia, 82 F.3d 1032, 1035 (11th Cir. 1996); see also United States v.

Simmons, 368 F.3d 1335, 1342 (11th Cir. 2004) (stating, in a criminal case, that

we have “the authority to affirm the district court, even if it is on a ground other

than that upon which it based its decision.”).

      The ACCA provision applies to defendants subject to an enhanced sentence

under 18 U.S.C. § 924(e) for having at least three prior convictions for “violent

felonies,” “serious drug offenses,” or both. U.S.S.G. § 4B1.4(a). Section

924(e)(2)(B) defines the term “violent felony” as any felony that: “(i) has as an

element the use, attempted use, or threatened use of physical force against the

person of another; or (ii) is burglary, arson, or extortion, involves use of



                                           3
explosives, or otherwise involves conduct that presents a serious potential risk of

physical injury to another . . . ” 18 U.S.C. § 924(e)(2)(B).

      In determining whether a particular offense falls within this definition, the

Supreme Court has stated that we must “look[] only to the statutory definitions of

the prior offenses, and not to the particular facts underlying those convictions.”

Taylor v. United States, 495 U.S. 575, 600, 110 S. Ct. 2143, 2159, 109 L. Ed. 2d 607

(1990). In limited circumstances, the district court may examine the conduct

surrounding a conviction, but only if “ambiguities in the judgment make the crime

of violence determination impossible from the face of the judgment itself.” United

States v. Spell, 44 F.3d 936, 939 (11th Cir. 1995). In such a case, the district court

“may rely only on the ‘charging document, written plea agreement, transcript of

plea colloquy, and any explicit factual finding by the trial judge to which the

defendant assented.’” United States v. Aguilar-Ortiz, 450 F.3d 1271, 1274 (11th

Cir. 2006) (quoting Shepard, 544 U.S. at 15, 125 S.Ct. at 1257). We have held that

“our cases interpreting ‘crime of violence’ under [U.S.S.G.] § 4B1.2 provide

important guidance in determining what is a ‘violent felony’ under the ACCA

because the definitions for both terms are virtually identical.” United States v.

Taylor, 489 F.3d 1112, 1113 (11th Cir. 2007) (quotations and citations omitted).

      “The plain meaning of physical force is [p]ower, violence, or pressure



                                           4
directed against a person consisting in a physical act.” United States v. Griffith,

455 F.3d 1339, 1342 (11th Cir. 2006) (quotation & citation omitted). “A person

cannot make physical contact-particularly of an insulting or provoking nature-with

another without exerting some level of physical force.” Id. In interpreting a statute

similar to § 924(e)(2)(B), we rejected an argument that physical force requires

violent force. See id. at 1343 (interpreting the 18 U.S.C. § 922(g)(9) requirement

that the prior offense of conviction have as an “element, the use or attempted use of

physical force, or the threatened use of a deadly weapon”). We have also

disagreed with interpretations of physical force that required more than

“‘Newtonian mechanics’ . . . [or] ‘de minimis’ touching,” stating that Congress

could have inserted “‘violent’ before the words ‘physical force’” but did not do so.

Id. at 1343-45. We have held that a violation of Fla. Stat. § 784.085 for “Battery of

a Child by Throwing, Tossing, Projecting, or Expelling Certain Fluids or

Materials” involved physical force and was a crime of violence for purposes of the

career offender enhancement. United States v. Young, 527 F.3d 1274, 1278 (11th

Cir. 2008) (“The impact of the fluids against the child creates pressure and this

minimal contact satisfies the requirement of physical force.”).

      The 2001 version of Fla. Stat. § 800.04(6) at issue in Gooch’s case provided:

      (a)    A person who:
             1.    Intentionally touches a person under 16 years of age in a lewd

                                           5
                   or lascivious manner; or
             2.    Solicits a person under 16 years of age to commit a lewd or
                   lascivious act commits lewd or lascivious conduct
      (b)    An offender 18 years of age or older who commits lewd or lascivious
             conduct commits a felony of the second degree . . .

Fla. Stat. § 800.04(6) (2001). Because Fla. Stat. § 800.04(6)(a) is written in the

disjunctive, it can be violated by either touching or solicitation. Given this

ambiguity, the district court was permitted to inquire into the conduct surrounding

Gooch's conviction by looking at, inter alia, the charging information.

Aguilar-Ortiz, 450 F.3d at 1274. The certified state information admitted by the

sentencing court demonstrated that Gooch violated § 800.04(6) by intentionally

touching a child under the age of 16 in a lewd or lascivious manner when Gooch

was over the age of 18.

      While this Court has never directly addressed whether a conviction under §

800.04(6) is a violent felony for purposes of the ACCA, the intentional touching of

a child under 16 years old involves "physical force" as the Court has interpreted the

term in previous cases. Young, 527 F.3d at 1278. Gooch is correct that Ramsey

noted that a violation of § 800.04 might be accomplished without the use of

physical force. Ramsey, 55 F.3d at 583. However, the violation at issue in this

case involved actual touching and therefore Gooch’s offense was accomplished

with physical force even more involved than that at issue in Young; thus, the



                                           6
holding in Ramsey is irrelevant. Hence, based on this Court’s previous holdings,

Gooch’s conviction for lewd or lascivious conduct involved physical force and

should be considered a violent felony for purposes of § 924(e)(2)(B)(i) of the

ACCA. Because § 924(e)(2)(B)(i) is satisfied, this Court need not address the

parties’ arguments regarding whether the violation of § 800.04(6) also falls within

the residual provision of § 924(e)(2)(B)(ii). Thus, the district court did not err in

finding that Gooch’s conviction under § 800.04(6) was a violent felony for

purposes of § 924(e)(2)(B)(i).

      Second, Gooch contends that his constitutional rights were violated when the

district court gave him a sentence enhancement under the ACCA based on three

prior convictions that he did not admit to at his guilty plea hearing. Gooch notes

that while the Supreme Court has not overturned its decision in Almendarez-Torres

v. United States, 523 U.S. 224, 118 S. Ct. 1219, 140 L. Ed. 2d 350 (1998), it has

noted problems with the decision.

      We review properly preserved constitutional claims de novo, but reverse

only for harmful error. United States v. Paz, 405 F.3d 946, 948 (11th Cir. 2005).

In Almendarez-Torres, the Supreme Court held that a prior conviction is not a fact

that must be alleged in the indictment or found by a jury beyond a reasonable

doubt. See United States v. Shelton, 400 F.3d 1325, 1329 (11th Cir. 2005). The



                                            7
Supreme Court’s subsequent seminal decisions in Apprendi v. New Jersey, 530
U.S. 466, 120 S. Ct. 2348, 147 L.Ed.2d. 435 (2000), Blakely v. Washington, 542
U.S. 296, 124 S. Ct. 2531, 159 L.Ed.2d. 403 (2004), and United States v. Booker,

543 U.S. 220, 125 S. Ct. 738, 160 L. Ed. 2d 621 (2005), have not disturbed the

holding of Almendarez-Torres. See Shelton, 400 F.3d at 1329. Moreover, in

Booker, the Supreme Court stated that “[a]ny fact (other than a prior conviction)

which is necessary to support a sentence exceeding the maximum authorized by the

facts established by a plea of guilty or a jury verdict must be admitted by the

defendant or proved to a jury beyond a reasonable doubt.” Booker, 543 U.S. at

244, 125 S.Ct. at 756 (emphasis added). “Although recent decisions, including

Shepard v. United States, 544 U.S. 13, 125 S. Ct. 1254, 161 L. Ed. 2d 205 (2005),

may arguably cast doubt on the future prospects of Almendarez-Torres’s holding

regarding prior convictions, the Supreme Court has not explicitly overruled

Almendarez-Torres. As a result, we must follow Almendarez-Torres.” United

States v. Camacho-Ibarquen, 410 F.3d 1307, 1316 n.3 (11th Cir. 2005).

      The district court did not err in applying the ACCA enhancement by relying

on prior convictions to which Gooch did not admit. Accordingly, we affirm.

      AFFIRMED.1


      1
             Gooch’s motion for stay of proceedings and request for oral argument are
DENIED.

                                             8